UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21399 The Aegis Funds (Exact name of registrant as specified in charter) 6862 Elm Street, Suite 830, McLean, VA 22101 (Address of principal executive offices) (Zip code) Scott L. Barbee 6862 Elm Street, Suite 830, McLean, VA 22101 (Name and address of agent for service) (703) 528-7788 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:June 30, 2013 Item 1. Reports to Stockholders. AEGIS High Yield Fund Class A (AHYAX) Class I (AHYFX) SEMI-ANNUAL REPORT JUNE 30, 2013 Shareholders’ Letter July 25, 2013 To the Shareholders of the Aegis High Yield Fund: We are pleased to present the Aegis High Yield Fund Semi Annual Report for the six month period ended June 30, 2013. If at any time you would like further information about the Fund, please go to our website at www.aegisfunds.com for a more detailed look at our high yield bond market commentary and the Fund’s performance record. We will briefly review the objectives and strategy of the Aegis High Yield Fund. The Aegis High Yield Fund seeks maximum total return with an emphasis on high current income. The Fund attempts to earn consistent total returns that exceed its benchmark index over periods of three to five years, while striving for below-average risk compared to its peers. We use in-depth fundamental analysis of issuers to identify bonds and build a portfolio with the potential for capital appreciation due to improved company performance, ratings upgrades, or better industry conditions. We seek situations where Wall Street’s appraisal of a security’s value is more negative than we have determined based upon an independent study of the fundamentals. The bonds purchased for the portfolio are not necessarily the highest-yielding issues in the market. Our goal is to maximize risk-adjusted long-term total return. Since I Share Since A Share One Year Three Year Five Year Inception Inception Class I shares - at NAV (Inception-1/2/04) 7.46% 7.29% 9.17% 7.33% N/A Class A shares - at NAV (Inception-8/24/12) N/A N/A N/A N/A 5.98% Class A shares - With 3.75% Load N/A N/A N/A N/A 2.05% Barclays Capital High Yield Index 9.49% 10.74% 10.94% 8.43% 6.46% Performance data quoted represents past performance. Past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please call 800-528-3780 to obtain performance data current to the most recent month-end. The Aegis High Yield Fund imposes a 2% redemption fee on shares held for less than 180 days. Performance data does not reflect the redemption fee, which would have reduced the total return. Performance data for the AHYAX shares reflect the Class A maximum sales charge of 3.75%. Performance data shown for the Class A-at NAV does not reflect the deduction of the sales load or fee. If reflected, the load or fee would reduce the performance quoted. The Fund Class I and Class A have an annualized gross expense ratio of 1.52% and 2.19%, respectively per the Fund’s most recent Prospectus. The Fund Class I and Class A’s net annualized expense ratio, after fee waivers, is 1.20%, and 1.45%, respectively. The Advisor has contractually agreed to waive fees through 4/30/2014. 1 Aegis High Yield Fund Class I Class A Net Assets $52.6 Million $7.5 Million NAV / Share Net Expense Ratio (inclusive of Management & 12b-1 Fee) % % Gross Expense Ratio % % Management Fee % % Distribution Fee (12b-1) None % Redemption Fee (<180 Days) % % 30-Day SEC Yield- Subsidized % % 30-Day SEC Yield- Unsubsidized % % Income & capital gain distributions Aegis High Barclays Capital Yield Fund High Yield Index Weighted Average Maturity (years) Adjusted Duration (including cash) The adjusted duration of the Fund portfolio (excluding Fund holdings of equity securities) was estimated at 2.1 years, compared to a reported 4.4 years for the Barclays Capital High Yield Index. Duration is a measure of the sensitivity of a portfolio’s value to changes in interest rates. Generally, a shorter duration makes portfolio returns less sensitive to the risk of rising interest rates. All historic performance returns shown in this shareholders’ letter for the Aegis High Yield Fund are pre-tax returns. Investment performance reflects fee waivers and in the absence of these waivers returns would be lower. For the six month period ended June 30, 2013, the Fund’s Class I Shares posted a total return of 3.73%, versus a total return of 1.42% for its benchmark, the Barclays Capital High Yield Index (“the Index”). Top contributors to Fund performance include the Staunton Hotel Bonds, Magnum Hunter Preferred Stocks, and Murray Energy Corp Bonds. Poor performance in holdings of Exide Technologies and Jaguar Mining bonds muted Fund returns in what was otherwise a good first half of the year. From inception at January 1, 2004 through period end, the Fund’s Class I Shares annualized total return was 7.33%, versus 8.43% for the Barclays Capital High Yield Index. Following on the heels of a reported 15.81 percent Barclays Capital High Yield Index return in 2012, the Index rose another 4.75 percent in the first four months of 2013. However, fears of asset purchase tapering began to take hold in May, eroding Index returns, which fell 3.33 percent over May and June, leaving the Index with a mid-year 2013 gain of just 1.42 percent. The high yield spread over 10-year Treasuries (as measured by the Yield-to-Worst of the Barclays Capital High Yield Index over 10-year Treasuries) contracted by a reported 21 basis points in the first six months of 2013 to close June at 4.14 percent, 106 basis points below its historical average spread since 1994. 10-year Treasury yields advanced 74 basis points through the first half of 2013 to 2.52 percent. 2 A more in-depth review of the Fund’s performance, outlook and general market commentary can be found in the Second Quarter 2013 Manager’s Letter. For those of you who do not automatically receive our quarterly manager’s letters in the mail from your broker, they are available on our website at www.aegisfunds.com or by calling us at 800-528-3780. However, please be aware that these manager’s letters are not a part of the SEC-mandated Semi Annual Report contained in this booklet. We thank you for your continued interest. Aegis Financial Corporation Scott L. Barbee, CFA Managing Director, Portfolio Manager Must be preceded or accompanied by Prospectus. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Any recommendation made in this report may not be suitable for all investors. This presentation does not constitute a solicitation or offer to purchase or sell any securities. Its use in connection with any offering of Fund shares is authorized only in the case of a concurrent or prior delivery of a prospectus. Mutual fund investing involves risk. Principal loss is possible. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. Investments in debt securities typically decrease in value when interest rates rise. Basis Point: One 100th of one percent. Barclays Capital High Yield Index: An index that measures the market of USD-denominated, non-investment grade, fixed-rate, taxable corporate bonds An investment cannot be made directly in an index. Fund holdings, sector allocations, and geographic allocations are subject to change and are not a recommendation to buy or sell any security. Please see the schedule of portfolio investments provided in this report for the complete listing of fund holdings. Fund Distributor: Quasar Distributors, LLC. Quasar Distributors, LLC is affiliated with U.S. Bancorp Fund Services, LLC. 3 About Your Fund’s Expenses
